PER CURIAM:
This is a petition for review of an order of the Director of Alcohol and Tobacco Tax Division, Internal Revenue Service, reversing the initial decision of hearing examiner and ordering the annulment of petitioner’s basic permit as a wholesale dealer and distributor in distilled spirits and wine. The order annulling the permit was based upon a finding by the director that “the permit was procured through fraud or misrepresentation or concealment of a material fact.” The facts as to which the director found misrepresentation related to the ownership, management and control of the corporation by one Mike Car-sello, whose original participation in the application for the permit caused a denial of the application because Carsello *771was an ineligible person by reason of a prior conviction of a felony within the prohibited period of time.
Applying the standards of review as set forth in situations of this type, Universal Camera Corp. v. N. L. R. B., 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456, we conclude that there is ample evidence on the record as a whole to support the findings of fact and conclusions arrived at by the director.
The petition for review is denied and the order of the Director is affirmed.